Case 2:17-bk-10900-ER          Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02             Desc
                               Main Document     Page 1 of 41

 1 MONICA Y. KIM (State Bar No. 180139)
     JEFFREY S. KWONG (State Bar No. 288239)
 2 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 3 Los Angeles, CA 90067
   Telephone: (310) 229-1234
 4 Facsimile: (310) 229-1244
   Email: MYK@LNBYB.COM; JSK@LNBYB.COM
 5
   Attorneys for Timothy J. Yoo
 6 Chapter 7 Trustee
 7
 8                             UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA
 9
                                     LOS ANGELES DIVISION
10
11    In re:                                         Case No.: 2:17-BK-10900-ER
12    BLUE GLOBAL, LLC                               Chapter 7
13                                                   TRUSTEE’S OMNIBUS MOTION FOR
                                                     ORDER APPROVING COMPROMISES
14              Debtor and Debtor in Possession.     OF CONTROVERSIES RELEVANT TO
                                                     RECOVERY OF PREFERENTIAL
15
                                                     TRANSFERS; MEMORANDUM OF
16                                                   POINTS AND AUTHORITIES THEREON;
                                                     DECLARATION OF TIMOTHY J. YOO
17                                                   IN SUPPORT THEREOF
18
19                                                   [No Hearing Required Pursuant to Local
                                                     Bankruptcy Rule 9013-1(o)]
20
21             TO THE HONORABLE ERNEST ROBLES, UNITED STATES BANKRUPTCY
22 JUDGE, AND TO ALL INTERESTED PARTIES:
23             Timothy J. Yoo, Chapter 7 Trustee (the “Trustee”) for the Estate of Blue Global, LLC,
24 the debtor herein (the “Debtor”), hereby moves this Court for an order approving compromises
25 of controversies relevant to the recovery of preferential transfers (the “Motion”).
26             The compromises that are the subject of this Motion will resolve the Trustee’s claims
27 against various transferees and/or defendants to avoid and recover preferences pursuant to 11
28

                                                      1
Case 2:17-bk-10900-ER        Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02                Desc
                             Main Document     Page 2 of 41

 1 U.S.C. §§ 547 and 550 (the "Compromises"). The Compromises will resolve any outstanding
 2 controversies relevant to the transfers at issue. By these Compromises, the Trustee will
 3 recover a total of $58,160.72 cash for the Estate, which will benefit the Estate and its
 4 creditors.
 5          This Motion seeks approval of the Estate’s claims against the defendants and/or

 6 transferees identified below:
 7 Defendant/Transferee                               Amount at issue        Settlement amount
   American Express Company, American                   $58,850.70                 $6,250.00
 8 Express Travel Related Services Company,
   Inc., American Express National Bank
 9
   successor by merger to American Express
10 Bank, FSB and formerly known as American
   Express Centurion Bank (“AMEX”)
11
12 Daniel Balsam (individually and doing                 $34,881.00                $17,440.50
13 business as The Law Offices of Daniel
     Balsam), and Daniel Balsam’s clients Nicole
14   Avila, Matt Barrett, Christina Bowman-
     Jones, Heather Byrnes, Hoon Chung,
15   Fenwick Crecy, William Greenberg, Dhoden
     Gyatso, Brenda Harris, James Jobe, Debra
16   Kottong, Vanessa Powers, Sergio Santos, and
17   Bunny Segal (the “Balsam Parties”)

18 AdMediary, LLC (“AdMediary”)                          $34,791.69                 $4,470.22

19 iDrive Interactive, LLC (“iDrive, and                 $182,600.46               $30,000.00
   together with AMEX, the Balsam Parties,
20 and AdMediary, the “Settling Parties”)
21
     TOTAL                                                $311,123.85                $58,160.72
22
     The terms and conditions of the Compromises are set forth in the Motion. The Motion is
23
     based upon 11 U.S.C. §§ 105 and 323(a), Rule 9019(a) of the Federal Rules of Bankruptcy
24
     Procedure, and Rule 9013-1(o) of the Local Bankruptcy Rules; the Memorandum of Points
25
     and Authorities and the Declaration of Timothy J. Yoo; the Notice of the Motion, which was
26
     concurrently filed with the Court and served upon all interested parties entitled to notice; all
27
     pleadings and records on file herein; and all matters which are subject to judicial notice. This
28

                                                     2
Case 2:17-bk-10900-ER         Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02             Desc
                              Main Document     Page 3 of 41

 1 Motion is made on the grounds that the Compromises are in the best interest of the Estate,
 2 and are an exercise of the Trustee's reasonable business judgment.
 3            WHEREFORE, the Trustee respectfully requests this Court enter an order:

 4            1.     Approving the Compromises of controversies with the Settling Parties as

 5 being in the best interest of the Estate and an exercise of the Trustee's reasonable business
 6 judgment;
 7            2.     Approving the form of each of the four (4) Settlement Agreements that the

 8 Trustee has entered into with the Settling Parties;
 9            3.     Determining that adequate notice of this Motion was provided to all interested

10 parties;
11            4.     Authorizing the Trustee to execute any and all documents necessary to

12 effectuate the Compromises that are the subject of this Motion; and
13            5.     Granting any and other further relief as may be just and proper.

14 DATED: April 9, 2019                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

15
                                                   By:____/s/ Jeffrey S. Kwong__________
16                                                       MONICA Y. KIM
17                                                       JEFFREY S. KWONG
                                                         Attorneys for Timothy J. Yoo, Chapter 7
18                                                       Trustee

19
20
21
22
23
24
25
26
27
28

                                                      3
Case 2:17-bk-10900-ER        Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02               Desc
                             Main Document     Page 4 of 41

 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                  I.

 3             STATEMENT OF FACTS, AND TERMS OF THE COMPROMISES

 4 A.       General Background

 5          On January 25, 2017 (“Petition Date”), the Debtor filed a voluntary petition under

 6 Chapter 7 of the Bankruptcy Code. Shortly thereafter, Timothy J. Yoo, Chapter 7 Trustee, being
 7 duly qualified, was appointed and presently is the acting Chapter 7 Trustee of the Debtor’s
 8 bankruptcy estate (the “Estate”).
 9 B.       Preference Claims Against AMEX, Balsam Parties, And AdMediary; And

10 Adversary Proceeding Commenced Against iDrive
11          As part of the Trustee’s attempt to investigate and settle certain of the Estate’s

12 preference claims1 prior to initiating adversary proceedings for recovery thereon, the Trustee,
13 through counsel, sent settlement letters and correspondence (“Settlement Correspondence”) to
14 the transferees. Through the Settlement Correspondence, the Trustee was able to settle the
15 Estate’s preference claims against AMEX, the Balsam Parties, and AdMediary without the need
16 for filing adversary proceedings against these parties.
17          On January 24, 2019, the Trustee commenced an adversary proceeding against iDrive to,

18 among other things, recover the preferential transfer payments under 11 U.S.C. §§ 547(b) and
19 550; and for disallowance of claim pursuant to 11 U.S.C. § 502(d). Through subsequent
20 settlement discussions, the Trustee was also able to settle the Estate’s claims against iDrive.
21 D.       Settlements with the Settling Parties
22          The Trustee has reached settlements with the Settling Parties, the terms of which are

23 memorialized in settlement agreements (the “Settlement Agreements, and individually, the
24 “Agreement”). The following is a summary of the salient terms of the Settlement Agreements,
25 and is not meant to be a comprehensive review of the provisions. In the event of any
26
27
28   1
       These claims involve certain transfers by the Debtor to transferees during the ninety-day
     period preceding the Petition Date (the “Preference Period”).
                                                     4
Case 2:17-bk-10900-ER        Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02                 Desc
                             Main Document     Page 5 of 41

 1 inconsistencies between the terms and provisions of the Settlement Agreements and the
 2 descriptions below, the provisions in the Settlement Agreements shall govern.
 3                              Defendant/      Trustee’s claimed
   Exhibit  Adv. No.           Transferee           damages                  Settlement terms
 4 1       N/A                 AMEX               $58,850.70           Among other things,
                                                                       payment in the amount of
 5
                                                                       $6,250.00 in exchange for
 6                                                                     settlement of the Estate’s
                                                                       preference claims against
 7                                                                     AMEX
     2          N/A            Balsam              $34,881.00          Payment in the amount of
 8                             Parties                                 $17,440.50 in exchange for
 9                                                                     settlement of the Estate’s
                                                                       preference claims against the
10                                                                     Balsam Parties
     3          N/A            AdMediary           $34,791.69          Payment in the amount of
11                                                                     $4,470.22 in exchange for
                                                                       settlement of the Estate’s
12                                                                     preference claims against
13                                                                     AdMediary
     4          19-1019-       iDrive             $182,600.46          Payment in the amount of
14              ER                                                     $30,000.00 in exchange for,
                                                                       among other things,
15                                                                     dismissal of adversary
                                                                       proceeding against iDrive
16
17
             The Trustee and the Settling Parties each desire to resolve their respective
18
     controversies through these settlements and agree that litigation of the controversies would be
19
     costly and have an uncertain outcome. The Compromises that are the subject of this Motion
20
     are based upon the Settling Parties’ respective assertions and supporting documents
21
     indicating alleged valid defenses to the respective transfers and/or financial hardships.
22
             By this Motion, the Trustee seeks the Court's approval of the compromises that he has
23
     reached with the Settling Parties (the “Compromises”). The Compromises will resolve any
24
     outstanding controversies related to the transfers at issue.      By these Compromises, the
25
     Trustee will recover a total of $58,160.72 cash for the Estate, which will benefit the Estate
26
     and its creditors.
27
     ///
28

                                                      5
Case 2:17-bk-10900-ER       Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02                  Desc
                            Main Document     Page 6 of 41

 1                                                 II.

 2   THIS COURT SHOULD APPROVE THE COMPROMISES BECAUSE THEY ARE

 3       FAIR AND EQUITABLE, AND IN THE BEST INTEREST OF THE ESTATE

 4         A.      Standards for Approval of Compromises of Claims.

 5         Inherent in the grant of jurisdiction to the District Court's overall civil proceedings

 6 arising under, arising in or related to cases under Title 11 is the Court's authority, under §
 7 105(a) of the Bankruptcy Code, to enter orders approving compromises. This power is
 8 expressly recognized in Rule 9019(a) of the Federal Rules of Bankruptcy Procedure, which
 9 provides that a court may approve a compromise or settlement after notice is provided in
10 Rule 2002 of the Federal Rules of Bankruptcy Procedure. F.R.B.P. 2002(a)(3), 9019(a).
11 Approval of the compromise is a "core proceeding" under 28 U.S.C. §§ 157(b)(2)(A) and
12 (O). See Druker v. Greene (In re Carla Leather, Inc.), 50 B.R. 764, 775 (S.D.N.Y. 1985).
13 Lastly, Bankruptcy Code Section 323 authorizes the Trustee to compromise a controversy.
14 11 U.S.C. § 323(a).
15         The approval or rejection of a proposed compromise is within the discretion of the

16 Court and is to be determined by the particular circumstance of each case. See United States
17 of America v. Alaska National Bank of the North (In re Walsh Construction, Inc.), 669 F.2d
18 1325, 1328 (9th Cir. 1982). The burden of establishing the fairness of the compromise rests
19 on the proponent. The Trustee is required to demonstrate that legal evaluations have been
20 made by counsel experienced in such matters and that sufficient investigation has been
21 conducted to enable such counsel to make an informed decision. See Feder v. Harrington, 58
22 F.R.D. 171, 174-75 (S.D.N.Y. 1972). The Trustee satisfies his burden in this case.
23         In determining the acceptability of a proposed compromise, the following four factors

24 should be considered:
25                 (a)     The probability of success in the litigation;

26                 (b)     The difficulties, if any, to be encountered in the matters of collections;

27                 (c)     The complexity of the litigation; and the expense, inconvenience and

28 delay necessarily attending it; and

                                                     6
Case 2:17-bk-10900-ER       Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02                Desc
                            Main Document     Page 7 of 41

 1                 (d)     The paramount interest of the creditors and the proper deference to

 2 their reasonable views. See Martin v. Kane (In re A&C Properties), 784 F.2d 1377, 1381
 3 (9th Cir. 1986); See also, Lambert v. Flight Transportation (Flight Transportation
 4 Corporation Securities Litigation), 730 F.2d 1128, 1135 (8th Cir.1984); cert. denied nom,
 5 Reavis & McGrath v. Antinore, 469 U.S. 1207, 105 S.Ct. 169, 84 L.Ed.2d 310 (1985).
 6          Based upon evidence presented to it, this Court is not required to decide the questions

 7 of law and fact in dispute, but instead to canvas the issues to see whether the "settlement falls
 8 below the lowest point in a range of reasonableness." Anaconda-Ericsson Inc. (In re
 9 Teletronics Services, Inc.), 762 F.2d 185, 189 (2nd Cir. 1985), quoting, In re W.T. Grant
10 Company, 699 F.2d 599, 608 (2nd Cir. 1983), cert. denied sub nom, Cosoff v. Rodman, 464
11 U.S. 822, 104 S.Ct. 89, 78 L.Ed.2d 97 (1983).
12          When applying the above standards, and "[i]n passing upon the proposed settlement,

13 the Court must consider the principle that 'law favors compromise.'" In re Carson, 82 B.R.
14 847, 853 (Bankr. S.D. Ohio 1994) (citations omitted).
15          B.     Application of Criteria to the Facts of the Compromises.

16          Application of the above-described standards to each of the Compromises before this

17 Court demonstrates that the Trustee has established the reasonableness and fairness of the
18 proposed Compromises with the Settling Parties, and that the Settlement Agreements with the
19 Settling Parties should be approved.
20          1.     Compromise between the Trustee and AMEX

21          The Trustee believes that the Estate holds claims against AMEX for the avoidance and

22 recovery of alleged preferential transfers in the aggregate amount of $58,850.70. On the other
23 hand, AMEX contends that the transfers were made to AMEX in the ordinary course of
24 business and that there may have been some new value provided to the Debtor after AMEX’s
25 receipt of the alleged preferential transfers, and AMEX asserts these as defenses to their return.
26 After taking into consideration AMEX’s defenses, and after reviewing the documentary
27 evidence provided, the Trustee exercised his business judgment and entered into the AMEX
28 Agreement (which provided, among other things, for a settlement amount of $6,250.00 to settle

                                                    7
Case 2:17-bk-10900-ER        Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02             Desc
                             Main Document     Page 8 of 41

 1 the Trustee’s claims against AMEX), as litigation costs associated with any adversary
 2 proceeding filed against AMEX would easily have depleted any ultimate recovery by the Estate.
 3                  a.      The probability of success in the litigation

 4          Although an adversary proceeding was not commenced against AMEX, the Trustee

 5 believes that he would be successful in any avoidance action commenced against AMEX.
 6 However, the cost to commence and prosecute the action would significantly reduce the net
 7 amount recovered by the Estate. Additionally, the outcome of litigation is not certain and is
 8 costly. Therefore, there is no guarantee that the Estate would recover any money for the benefit
 9 of creditors through litigation against AMEX.
10                  b.      The difficulties in collection.

11          If the Trustee were to obtain a judgment against AMEX for damages in excess of the

12 AMEX Settlement Amount, there is a risk that the Trustee would not be able to collect such
13 judgment.
14          c.      The complexity of the litigation involved and the expense, inconvenience and

15 delay attendant to it.
16          Any litigation of the Trustee’s disputes with AMEX is certain to be costly and time-

17 consuming, and would quickly deplete the Estate’s resources with no guaranteed benefit to
18 creditors of an amount in excess of the AMEX Agreement. Accordingly, the AMEX Agreement
19 avoids the expense and delay associated with litigation against AMEX, provides the Estate with
20 immediate cash (which has already been paid to the Trustee), and is of direct benefit to creditors
21 of the Estate.
22                  d.      The interests of creditors.

23          As noted above, the AMEX Settlement Agreement will result in the Estate’s receipt of

24 cash concurrently with its execution, without further litigation and the expense and delay
25 associated therewith. Under the circumstances, the Trustee believes that the benefit to the Estate
26 is significant, and the interests of creditors are best served by the approval of the AMEX
27 Settlement Agreement.
28

                                                      8
Case 2:17-bk-10900-ER        Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02            Desc
                             Main Document     Page 9 of 41

 1          Based on the foregoing, the Trustee respectfully submits that the AMEX Agreement is in

 2 the best interests of the Estate, and requests that the Court approve the AMEX Agreement.
 3          2.      Compromise between the Trustee and the Balsam Parties

 4          The Trustee believes that the Estate holds claims against the Balsam Parties for the

 5 avoidance and recovery of alleged preferential transfers in the aggregate amount of $34,881.00.
 6 On the other hand, the Balsam Parties contend that the transfers were made in the ordinary
 7 course of business and that several of the alleged transferees did not receive payments from the
 8 Debtor during the Preference Period, and the Balsam Parties assert these as defenses to their
 9 return. After taking into consideration the Balsam Parties’ defenses, and after reviewing the
10 documentary evidence provided, the Trustee exercised his business judgment and entered into
11 the Balsam Parties Agreement (which provided, among other things, for a settlement amount of
12 $17,440.50 to settle the Trustee’s claims against the Balsam Parties), as litigation costs
13 associated with any adversary proceeding filed against the Balsam Parties would easily have
14 depleted any ultimate recovery by the Estate.
15                  a.     The probability of success in the litigation

16          Although an adversary proceeding was not commenced against the Balsam Parties, the

17 Trustee believes that he would be successful in any avoidance action commenced against the
18 Balsam Parties. However, the cost to commence and prosecute the action would significantly
19 reduce the net amount recovered by the Estate. Additionally, the outcome of litigation is not
20 certain and is costly. Therefore, there is no guarantee that the Estate would recover any money
21 for the benefit of creditors through litigation against the Balsam Parties.
22                  b.     The difficulties in collection.

23          If the Trustee were to obtain a judgment against the Balsam Parties for damages in

24 excess of the Balsam Parties Settlement Amount, there is certainly a risk that the Trustee would
25 not be able to collect such judgment.
26 / / /
27 / / /
28

                                                     9
Case 2:17-bk-10900-ER        Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02              Desc
                             Main Document    Page 10 of 41

 1          c.      The complexity of the litigation involved and the expense, inconvenience and

 2 delay attendant to it.
 3          Any litigation of the Trustee’s disputes with the Balsam Parties is certain to be costly

 4 and time-consuming, and would quickly deplete the Estate’s resources with no guaranteed
 5 benefit to creditors of an amount in excess of the Balsam Parties Agreement. Accordingly, the
 6 Balsam Parties Agreement avoids the expense and delay associated with litigation against the
 7 Balsam Parties, provides the Estate with immediate cash (which has already been paid to the
 8 Trustee), and is of direct benefit to creditors of the Estate.
 9                  d.      The interests of creditors.

10          As noted above, the Balsam Parties Settlement Agreement will result in the Estate’s

11 receipt of cash concurrently with its execution, without further litigation and the expense and
12 delay associated therewith. Under the circumstances, the Trustee believes that the benefit to the
13 Estate is significant, and the interests of creditors are best served by the approval of the Balsam
14 Parties Settlement Agreement.
15          Based on the foregoing, the Trustee respectfully submits that the Balsam Parties

16 Agreement is in the best interests of the Estate, and requests that the Court approve the Balsam
17 Parties Agreement.
18          3.      Compromise between the Trustee and AdMediary

19          The Trustee believes that the Estate holds claims against AdMediary for the avoidance

20 and recovery of alleged preferential transfers in the aggregate amount of $34,791.69. On the
21 other hand, AdMediary contends that the transfers were made to AdMediary in the ordinary
22 course of business, and AdMediary asserts this as a defense to their return. After taking into
23 consideration AdMediary’s defense, and after reviewing the documentary evidence provided,
24 the Trustee exercised his business judgment and entered into the AdMediary Agreement (which
25 provided, among other things, for a settlement amount of $4,470.22 to settle the Trustee’s
26 claims against AdMediary), as litigation costs associated with any adversary proceeding filed
27 against AdMediary would easily have depleted any ultimate recovery by the Estate.
28 / / /

                                                     10
Case 2:17-bk-10900-ER        Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02             Desc
                             Main Document    Page 11 of 41

 1                  a.      The probability of success in the litigation

 2          Although an adversary proceeding was not commenced against AdMediary, the Trustee

 3 believes that he would be successful in any avoidance action commenced against AdMediary.
 4 However, the cost to commence and prosecute the action would significantly reduce the net
 5 amount recovered by the Estate. Additionally, the outcome of litigation is not certain and is
 6 costly. Therefore, there is no guarantee that the Estate would recover any money for the benefit
 7 of creditors through litigation against AdMediary.
 8                  b.      The difficulties in collection.

 9          If the Trustee were to obtain a judgment against AdMediary for damages in excess of the

10 AdMediary Settlement Amount, there is certainly a risk that the Trustee would not be able to
11 collect such judgment.
12          c.      The complexity of the litigation involved and the expense, inconvenience and

13 delay attendant to it.
14          Any litigation of the Trustee’s disputes with AdMediary is certain to be costly and time-

15 consuming, and would quickly deplete the Estate’s resources with no guaranteed benefit to
16 creditors of an amount in excess of the AdMediary Agreement. Accordingly, the AdMediary
17 Agreement avoids the expense and delay associated with litigation against AdMediary, provides
18 the Estate with immediate cash (which has already been paid to the Trustee), and is of direct
19 benefit to creditors of the Estate.
20                  d.      The interests of creditors.

21          As noted above, the AdMediary Settlement Agreement will result in the Estate’s receipt

22 of cash concurrently with its execution, without further litigation and the expense and delay
23 associated therewith. Under the circumstances, the Trustee believes that the benefit to the Estate
24 is significant, and the interests of creditors are best served by the approval of the AdMediary
25 Settlement Agreement.
26          Based on the foregoing, the Trustee respectfully submits that the AdMediary Agreement

27 is in the best interests of the Estate, and requests that the Court approve the AdMediary
28 Agreement.

                                                      11
Case 2:17-bk-10900-ER        Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02             Desc
                             Main Document    Page 12 of 41

 1          4.      Compromise between the Trustee and iDrive

 2          The complaint against iDrive is for recovery of preferential transfers in the aggregate

 3 amount of $182,600.46. However, iDrive contends, among other things, that the transfers were
 4 made to iDrive in the ordinary course of business and that there may have been some new value
 5 provided to the Debtor after iDrive’s receipt of the alleged preferential transfers, and iDrive
 6 asserts these as defenses to their return. After taking into consideration iDrive’s defenses, and
 7 after reviewing the documentary evidence provided, the Trustee exercised his business
 8 judgment and entered into the iDrive Agreement (which provided, among other things, for a
 9 settlement amount of $30,000 for dismissal of the adversary action), as litigation costs would
10 easily have depleted any ultimate recovery by the Estate.
11                  a.      The probability of success in the litigation

12          The Trustee believes that he would be able to prevail in an avoidance action against

13 iDrive; however, the cost to the Estate to prosecute the adversary proceeding would significantly
14 reduce the net amount recovered by the Estate. Additionally, the outcome of litigation is not
15 certain and is costly. Therefore, there is no guarantee that the Estate would recover any money
16 for the benefit of creditors in the litigation against iDrive.
17                  b.      The difficulties in collection.

18          If the Trustee were to obtain a judgment against iDrive for damages in excess of the

19 iDrive Settlement Amount, there is certainly a risk that the Trustee would not be able to collect
20 such judgment.
21                  c.      The complexity of the litigation involved and the expense, inconvenience

22          and delay attendant to it.

23          Any litigation of the Trustee’s disputes with iDrive is certain to be costly and time-

24 consuming, and would quickly deplete the Estate’s resources with no guaranteed benefit to
25 creditors. The iDrive Agreement avoids the expense and delay associated with litigation against
26 iDrive, provides the Estate with cash (which has already been paid to the Trustee), and is of
27 direct benefit to creditors of the Estate.
28 / / /

                                                      12
Case 2:17-bk-10900-ER         Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02                 Desc
                              Main Document    Page 13 of 41

 1                   d.      The interests of creditors.

 2            As noted above, the iDrive Agreement will result in the Estate’s receipt of funds, without

 3 further litigation, and the expense and delay associated therewith. Under the circumstances, the
 4 Trustee believes that the benefit to the Estate is significant, and the interests of creditors are best
 5 served by the approval of the iDrive Agreement.
 6            Based on the foregoing, the Trustee respectfully submits that the iDrive Agreement is in

 7 the best interests of the Estate, and requests that the Court approve the iDrive Agreement.
 8                                                    IV.

 9                                             CONCLUSION

10            Based upon the foregoing, the Trustee respectfully requests that the Court enter an order:

11            1.     Approving the Compromises of controversies with the Settling Parties as

12 being in the best interest of the Estate and an exercise of the Trustee's reasonable business
13 judgment;
14            2.     Approving the form of each of the four (4) Settlement Agreements that the

15 Trustee has entered into with the Settling Parties;
16            3.     Determining that adequate notice of this Motion was provided to all interested

17 parties;
18            4.     Authorizing the Trustee to execute any and all documents necessary to

19 effectuate the Compromises that are the subject of this Motion; and
20            5.     Granting any and other further relief as may be just and proper.

21
22 DATED: April 9, 2019                             LEVENE, NEALE, BENDER, YOO & BRILL
                                                    L.L.P.
23
24                                                   By:___ /s/ Jeffrey S. Kwong______________ _
                                                           MONICA Y. KIM
25                                                         JEFFREY S. KWONG
                                                           Attorneys for Timothy J. Yoo, Chapter 7
26                                                         Trustee
27
28

                                                      13
Case 2:17-bk-10900-ER        Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02                 Desc
                             Main Document    Page 14 of 41

 1                            DECLARATION OF TIMOTHY J. YOO

 2          I, Timothy J. Yoo, declare that:

 3          1.      I am an attorney, duly licensed to practice before all of the Courts of the State

 4 of California and before this Court. I am the duly appointed chapter 7 trustee (the "Trustee")
 5 in the above-captioned bankruptcy case (the "Bankruptcy Case"). The matters stated herein
 6 are within my personal knowledge or I have gained knowledge of them from the regular
 7 business records that I maintain as a chapter 7 trustee.
 8          2.      I submit this declaration in support of the “Trustee’s Omnibus Motion For

 9 Order Approving Compromises Of Controversies Relevant To Recovery Of Preferential
10 Transfers” (the “Motion”). All capitalized but undefined terms herein shall have the same
11 meanings ascribed to them in the Motion.
12          3.      As part of my efforts to investigate and settle certain of the Estate’s preference

13 claims prior to initiating adversary proceedings for recovery thereon, my bankruptcy counsel
14 sent settlement letters and correspondence (“Settlement Correspondence”) to the transferees.
15 Through the Settlement Correspondence, among other things, I was able to settle the Estate’s
16 preference claims against AMEX, the Balsam Parties, and AdMediary without the need for
17 filing adversary proceedings against these parties.
18          4.      On January 24, 2019, I commenced an adversary proceeding against iDrive to,

19 among other things, recover the preferential transfer payments under 11 U.S.C. §§ 547(b) and
20 550; and for disallowance of claim pursuant to 11 U.S.C. § 502(d). Through subsequent
21 settlement discussions, I was also able to settle the Estate’s claims against iDrive.
22          5.      The Compromises, which are the subject of the Motion, are based upon the

23 Settling Parties’ respective assertions and supporting documents indicating various alleged
24 affirmative defenses to the respective transfers.
25          6.      By this Motion, I seek the Court's approval of the compromises that I have

26 reached with the Settling Parties (the “Compromises”). The Compromises will resolve any
27 outstanding controversies relative to the transfers at issue. By these Compromises, I will
28

                                                     14
Case 2:17-bk-10900-ER        Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02                 Desc
                             Main Document    Page 15 of 41

 1 recover a total of $58,160.72 cash for the Estate, which will benefit the Estate and its
 2 creditors.
 3          7.      I believe that litigation of the subject preference claims against the relevant

 4 Settling Parties would be time consuming and costly. I believe that the compromises are
 5 reasonable and in the best interests of creditors of the Estate. The chart in the Motion
 6 summarizes the salient terms of the Compromises, and true and correct copies of the
 7 Settlement Agreements reached with the Settling Parties are attached hereto as separate
 8 exhibits. See Exhibits “1”, “2”, “3”, and “4”.
 9          8.      While I am confident that the Estate has strong claims against the Settling

10 Parties for alleged preferences, and for certain claims to be disallowed, they have proffered
11 defenses that, if successful, could substantially reduce any recovery for the Estate.
12 Furthermore, to successfully prosecute the Estate’s claims, I believe that my general
13 bankruptcy counsel will have to incur many more hours in attorney time.
14          9.      I have numerous years of experience as a chapter 7 trustee and am familiar

15 with the litigation of preferences that are at the heart of the disputes with the Settling Parties.
16 Based on my experience and advice of counsel, I believe that the Compromises are
17 reasonable and in the best interests of the Estate and its creditors.
18          10.     Only after considering all of the foregoing, and after evaluating the claims

19 against the Settling Parties, I made the decision that the Compromises with the Settling
20 Parties were advisable, reasonable, and in the best interests of the Estate and should be
21 approved by this Court.
22          11.     At my instruction, my counsel has given notice of the Motion to all known

23 creditors and parties-in-interest in this bankruptcy case that are entitled, Federal Rules of
24 Bankruptcy Procedure 9019(a) and 2002(a), and Local Bankruptcy Rule 9013-1(o). I believe
25 that the Notice constitutes adequate notice and opportunity for a hearing pursuant to 11
26 U.S.C. § 102.
27 / / /
28 / / /

                                                     15
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 16 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 17 of 41




                    EXHIBIT "1"
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 18 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 19 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 20 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 21 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 22 of 41




                    EXHIBIT "2"
Case 2:17-bk-10900-ER         Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02           Desc
                              Main Document    Page 23 of 41



                       SETTLEMENT AGREEMENT AND RELEASE

              This Settlement Agreement and Release (the "Agreement") is made by and
between Timothy J. Yoo, solely in his capacity as the Chapter 7 trustee for Blue Global,
LLC (“Trustee”) and Daniel Balsam (individually and doing business as The Law Offices of
Daniel Balsam), and Daniel Balsam’s clients Nicole Avila, Matt Barrett, Christina Bowman-
Jones, Heather Byrnes, Hoon Chung, Fenwick Crecy, William Greenberg, Dhoden Gyatso,
Brenda Harris, James Jobe, Debra Kottong, Vanessa Powers, Sergio Santos, and Bunny
Segal (the “Alleged Transferee,” whether singular or plural).

                1.     RECITALS: This Agreement is made with reference to the following
facts:

                        a.      On January 25, 2017 (the “Petition Date”), Blue Global, LLC
         (the “Debtor”) filed a voluntary petition under Chapter 7 of the Bankruptcy Code. The
         case is pending before the United States Bankruptcy Court for the Central District of
         California (“Court”) and is titled In re Blue Global, LLC., Case No. 2:17-bk-10900-
         ER.

                       b.    Thereafter, Timothy J. Yoo was duly appointed as the Chapter 7
         Trustee for the Debtor’s bankruptcy case.

                       c.    The Trustee contended that transfers from the Debtor totaling
         $34,881.00 were made to the Alleged Transferee prior to the Petition Date (the
         “Transfers”), which constitute preferential transfers avoidable under 11 U.S.C. §
         547(b). The Alleged Transferee allege that they received the following payments
         from Debtor during the clawback period as follows: Avila - $0, Barrett - $2,652.00,
         Bowman-Jones - $1,509.00, Byrnes - $1,384.50, Chung - $1,489.50, Crecy - $0,
         Greenberg - $0, Gyatso - $0, Harris - $1,938.00, Jobe - $1,164.00, Kottong -
         $2,509.50, Powers - $1,491.00, Santos - $1,069.50, Segal - $2,233.50.

                       d.    The Alleged Transferee asserts defenses to the avoidance and
         recovery of the Transfers, including: a) contending that the Transfers were made in
         the ordinary course of business, and b) four of the Alleged Transferees (Crecy,
         Greenberg, Avila, and Gyatso) did not receive any monies from Debtor within the
         clawback period at all.

                       e.     It is the intention of the parties hereto to settle the estate’s
         claims related to the Transfers, without any admission of liability by the Alleged
         Transferee.

                2.     PAYMENT

                      a.     The Alleged Transferee shall pay to the Trustee the sum of
         $17,440.50 (the “Settlement Amount”) no later than March 1, 2019.




                                              1
Case 2:17-bk-10900-ER        Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02          Desc
                             Main Document    Page 24 of 41



                   b.     The Settlement Amount shall be paid by check payable to
“Timothy J. Yoo, Chapter 7 Trustee” and mailed to the following address:

                          Levene, Neale, Bender, Yoo & Brill L.L.P.
                             800 S. Figueroa Street, Suite 1260
                               Los Angeles, California 90017
                              Attention: Timothy J. Yoo, Esq.

              3.     APPROVAL BY THE COURT

              The effectiveness of this Agreement is subject to the Court’s approval by
entry of an order authorizing this Agreement. The Trustee shall file a motion for an order
approving this Agreement with the Court. In the event that the Court denies the Trustee’s
motion for an order approving this Agreement, the Trustee shall promptly return to the
Alleged Transferee the Settlement Amount.

              4.     RELEASES

               Subject to the terms and conditions of this Agreement, including Court
approval of this Agreement as provided in Section 3 above, (a) the Trustee hereby releases
the Alleged Transferee from all claims that arise from, relate to, or could have been
asserted in connection with the Transfers and, (b) the Alleged Transferee, with the
exception of any claims that the Alleged Transferee may assert in the underlying
bankruptcy case against the Debtor’s estate, which the Trustee and the Debtor’s estate
reserves all rights and defenses to object to, the Alleged Transferee hereby releases the
Trustee and the Debtor’s estate from all claims.

              5.     REPRESENTATIONS AND WARRANTIES

                Each of the parties to this Agreement represents, warrants, and agrees as to
itself as follows:

                      a.     No party (nor any officer, agent, employee, representative, or
       attorney of or for any party) has made any statement or representation to any other
       party regarding any fact relied upon in entering into this Agreement, and each party
       does not rely upon any statement, representation or promise of any other party (or
       of any officer, agent, employee, representative, or attorney for the other party), in
       executing this Agreement, or in making the settlement provided for herein, except as
       expressly stated in this Agreement.

                     b.     Each party to this Agreement has made such investigation of
       the facts pertaining to this settlement and this Agreement and of all the matters
       pertaining thereto as it deems necessary.

                    c.       Each party has read this Agreement and understands the
       contents hereof.



                                             2
Case 2:17-bk-10900-ER       Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02             Desc
                            Main Document    Page 25 of 41




                     d.     Each party has not heretofore assigned, transferred, or granted,
       or purported to assign, transfer, or grant, any of the claims, demands, and cause or
       causes of action disposed of by this Agreement.

                     e.      The parties will execute all such further and additional
       documents as shall be reasonable, convenient, necessary or desirable to carry out
       the provisions of this Agreement.

              6.     SETTLEMENT

                This Agreement affects the settlement of claims which are denied and
contested and nothing contained herein shall be construed as an admission by any party
hereto of any liability of any kind to any other party. Each of the parties hereto denies any
liability in connection with any claim and intends merely to avoid litigation and buy its
peace.

              7.     MISCELLANEOUS

                     a.     This Agreement shall be deemed to have been executed and
       delivered within the State of California, and the rights and obligations of the parties
       hereunder shall be construed and enforced in accordance with, and governed by,
       the laws of the State of California.

                       b.     Each person executing this Agreement represents that he has
       full and legal authority to execute this agreement for and on behalf of the respective
       party for which he or she is executing this Agreement and to bind that party.

                   c.    This Agreement is the entire Agreement between the parties
       with respect to the subject matter hereof and supersedes all prior and
       contemporaneous oral and written agreements and discussions. This Agreement
       may be amended only by an agreement in writing between the Parties or their
       attorneys.

                    d.     Each party has cooperated in the drafting and preparation of
       this Agreement. Hence, in any construction to be made of this Agreement, the
       same shall not be construed against any party.

                       e.     Each party shall be responsible for, and may not seek
       reimbursement from its adverse party for, the costs, expenses, and attorneys'
       fees that it incurred in connection with the settlement and negotiation of this
       Agreement.

                       f.     The parties hereto agree that the United States Bankruptcy
       Court for the Central District of California shall have sole and exclusive
       jurisdiction, sitting without a jury, to hear and determine any disputes that arise
       under or on account of this Agreement.

                                             3
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 26 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 27 of 41




                   EXHIBIT "3"
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 28 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 29 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 30 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 31 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 32 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 33 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 34 of 41




                        EXHIBIT "4"
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 35 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 36 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 37 of 41
Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02   Desc
                        Main Document    Page 38 of 41
        Case 2:17-bk-10900-ER                      Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02                                     Desc
                                                   Main Document    Page 39 of 41



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10250 Constellation Blvd., Suite 1700, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled TRUSTEE’S OMNIBUS MOTION FOR ORDER APPROVING
COMPROMISES OF CONTROVERSIES RELEVANT TO RECOVERY OF PREFERENTIAL TRANSFERS;
MEMORANDUM OF POINTS AND AUTHORITIES THEREON; DECLARATION OF TIMOTHY J. YOO IN SUPPORT
THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April 9,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Andrew K Alper aalper@frandzel.com, rsantamaria@frandzel.com
       Katalina Baumann katalina.baumann@akerman.com, evelyn.duarte@akerman.com
       Sanaz S Bereliani berelianilaw@gmail.com, chris@berelianilaw.com;r48595@notify.bestcase.com
       J Scott Bovitz bovitz@bovitz-spitzer.com
       Michael B Brown michael.brown@stoel.com, docketclerk@stoel.com;dawn.forgeur@stoel.com
       Thomas H Casey kdriggers@tomcaseylaw.com, msilva@tomcaseylaw.com
       Ronald Clifford rclifford@blakeleyllp.com, ecf@blakeleyllp.com;seb@blakeleyllp.com;info@ecf.inforuptcy.com
       Joseph C Delmotte ecfcacb@aldridgepite.com, JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com
       John Du Wors ecf@newmanlaw.com, john@newmanlaw.com;keith@newmanlaw.com
       Barry S Glaser bglaser@swesq.com, erhee@swesq.com
       Jeffrey J Hagen jeff@hagenhagenlaw.com
       Allan H Ickowitz aickowitz@nossaman.com, mwiman@nossaman.com
       Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
       Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
       Scott Lee slee@lbbslaw.com
       Gregory M Salvato gsalvato@salvatolawoffices.com,
        calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
       Scott A Schiff sas@soukup-schiff.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Timothy Yoo (TR) tjytrustee@lnbyb.com, tjy@trustesolutions.net
       Sarah de Diego sarah@dediegolaw.net, sarahc@dediego.law

2. SERVED BY UNITED STATES MAIL: On April 9, 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on April 9, 2019, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:17-bk-10900-ER                      Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02                                     Desc
                                                   Main Document    Page 40 of 41


SERVED BY PERSONAL DELIVERY
Honorable Ernest M. Robles
United States Bankruptcy Court
255 E. Temple Street, Suite 1560 / Courtroom 1568
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 9, 2019            Lourdes Cruz                                                          /s/ Lourdes Cruz
 Date                         Printed Name                                                      Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
           Case 2:17-bk-10900-ER   Doc 84 Filed 04/09/19 Entered 04/09/19 16:06:02             Desc
                                   Main Document    Page 41 of 41
File No. 8113
9019 Motion Service List




Counsel for AMEX                    Counsel for iDrive                    iDrive
Maureen P. McAneny                  Michael A. Henry                      iDrive Interactive, LLC
Arnall Golden Gregory LLP           Gross McGinley, LLP                   Attn: Officer, Managing or General Agent,
171 17th Street NW, Suite 2100      33 S. Seventh Street, P.O. Box 4060   or Other Authorized Agent
Atlanta, GA 30363                   Allentown, PA 18105                   for Service of Process
                                                                          3909 Hartzdale Drive Suite 907
                                                                          Camp Hill, PA 17011
AdMediary                           Balsam Parties
AdMediary, LLC,                     Daniel L. Balsam
c/o Martha O. Leon, CFO             THE LAW OFFICES OF DANIEL
25876 The Old Road #227             BALSAM
Stevenson Ranch, CA 91381-1711      2601C Blanding Avenue #271
                                    Alameda, CA 94501
